Citation Nr: 0805384	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hiatal hernia.

4.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

5.  Entitlement to an evaluation in excess of 30 percent for 
residuals of compression fracture of T-12.

6.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from June 1965 to June 
1969.

During the December 2005 VA examination, the veteran noted 
that he was receiving Social Security Disability.  Although 
some SSA records were submitted in conjunction with 
additional private medical records, it appears that these 
records are not complete.  VA has a duty to assist the 
appellant in the development of facts pertaining to his 
claims.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 
see also 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2007).  Therefore, this case must be remanded 
in order to obtain the missing records.

Finally, during the pendency of this appeal, on January 30, 
2008, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Vazquez-Flores v. 
Peake, No. 05-0355, which held that, for increased-
compensation claims, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As these 
questions are involved in the present appeal, this case must 
also be remanded for proper notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the information 
or evidence needed to establish an increased 
rating, as outlined by the Court in Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).

2.  Obtain the medical records relied upon by the 
SSA in granting the veteran's benefits and 
associate them with the claim's folder.  If no 
records are available, such notation should be 
made.

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be furnished a 
supplemental statement of the case (SSOC).  An 
appropriate time should be given for them to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

